DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Amendment
The Amendment, filed on 02/28/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-10, 12-20 and 36-43 have been considered and examined.  Claim(s) 11 and 21-35 has/have been canceled.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 13, 16, 17, 36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas (US Pub. 2003/0215180) in view of Kildevaeld (US Pub. 2011/0119938) and Cianciotto et al. (US Pub. 2007/0242924).
As to claim 1, Dimas discloses a light system (Fig. 1; 100 system) comprising a light supply arrangement, a Homogenizing Light Pipe (HLP) (114 homogenizer; Fig. 1, 2A, 3A and 4A) comprising an input end (114A) and an output end (114B), and a fiber bundle (116 radiation transmission device), said light supply arrangement comprises a light source (110 radiation source also light sources) and is arranged to supply light (112 vector) to be received by the input end of said HLP (114A inlet port), said HLP being configured for scrambling (Fig. 5B; [0029] reduce hot spots) said received light A inlet port) of said fiber bundle ([0028]) wherein the light supply arrangement is arranged relative to the input end of the HLP (114A) except for a) a laser light source; (b) such that the light from the light supply arrangement is diverging to increase a beam diameter of the light such that the HLP is essentially filled by the light at a distance of up to 1cm into the HLP from an entrance aperture of the HLP. 
Kildevaeld teaches a laser light source (0060 light source can be laser; 0089).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use laser as taught by Kildevaeld for the light source as disclosed by Dimas to utilize simple substitution of one light source for another to obtain predictable results (0089).
(b ) Cianciotto et al teaches such that the light from the light supply arrangement is diverging to increase a beam diameter of the light (see Fig. 1A  and 1B) such that the HLP (10) is essentially filled (13 the gaussian distribution shows essentially filled, as there is light entering the center and at both ends of the entrance.) by the light at a distance of up to 1cm (The gaussian shape 13 of Fig. 1B and the diverging light shows that this limitation of up to 1 cm is met. 0027; Fig. 3 shows the light intensity profile across the diameter of the fiber.  So light is entering at all points showing “essentially filled”. Paragraph 0027 recites “When light from the optic fiber 12 enters the end 22 of 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light arrangement as taught by Cianciotto for the light arrangement as disclosed by Dimas to utilize a light arrangement that can arrange a top hat exit distribution which is a very uniform light configuration (Fig. 1B).

As to claim 3, Dimas discloses wherein said fiber bundle comprises at least 50 optical fibers ([0033], [0036] multi-legged fiber multi=plurality choose 50), at least a plurality of said fibers of said fiber bundle has a core and a cladding at the common packed input end (116A) ([0029]).

As to claim 13, Dimas discloses wherein said HLP (Fig. 4A) has a reflecting boundary (edges are TIR reflected; [0037] TIR; silica) with an entrance aperture diameter (114A) and a cross sectional rotationally asymmetrical shape (Fig. 4A hexagonal; [0035]).

As to claim 16, Dimas discloses wherein the sides or reflecting boundaries (416 sidewalls) of said HLP are coated with a reflective coating ([0037] polished aluminum, 416).  

As to claim 17, Dimas discloses wherein said HLP is guiding light by total internal reflection ([0037] total internal reflection).  

Regarding claim 36, Dimas discloses the invention as disclosed above except for the beam diameter of the light at the input end of the HLP has a beam diameter which is at least about 20% of the entrance aperture diameter of the HLP.
Dimas teaches the light at the input end of the HLP has a beam diameter which is % of the entrance aperture diameter of the HLP (0030; Fig. 1; 0044, 0045; Fig. 5).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the beam diameter of the light at the input end of the HLP has a beam diameter which is at least about 20% of the entrance aperture diameter of the HLP”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the beam diameter of Dimas as modified by Kildevaeld with the limitation “the light at the input end of the HLP has a beam diameter which is at least about 20% of the entrance aperture diameter of the HLP” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or to adjust amount of light.
	
Regarding claim 41, Dimas discloses the invention as disclosed above except for said fiber bundle at its common input end has a core fill factor of at least about 0.5.
Dimas teaches said fiber bundle at its common input end has a core fill factor (116A inlet port).  Additionally, the applicant’s disclosure does not establish any new and 

Regarding claim 41, Dimas discloses the invention as disclosed above except for said fiber bundle at its common input end has a core fill factor of at least about 0.5.
Dimas teaches said fiber bundle at its common input end has a core fill factor.
Dimas teaches said fiber bundle at its common input end has a core fill factor. Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “said fiber bundle at its common input end has a core fill factor of at least about 0.5”. Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to incorporate the limitation " said fiber bundle at its common input end has a core fill factor of at least about 0.5" in the core fill factor of Dimas through the rationale of routine optimization (MPEP 2144.05) because the discovery of an optimum value of a result effective variable involves only routine skill in the art.



Claims 1, 2, 4, 6, 14, 15, 18-20, 36, 37 and 40   is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US Pub. 2003/0002296) in view of Kildevaeld (US Pub. 2011/0119938) and Cianciotto et al. (US Pub. 2007/0242924).
As to claim 1, Steiner discloses a light system (Fig. 1A) comprising a light supply arrangement (12 light source), a Homogenizing Light Pipe (HLP) (40 homogenizer rod; [0110]) comprising an input end (44 entrance) and an output end (46 exit),  and a fiber bundle (50 fiber optic cable), said light supply arrangement comprises a light source (12 light source) and is arranged to supply light to be received by the input end of said HLP (Fig. 1A; 44 entrance port aperture), said HLP being configured for scrambling ([0111] output of 40 is uniform; [0016]) said received light such that a light beam at the output end of the HLP (40) has a substantially cross-sectional uniformity (The word “substantially” is very broad term and an homogenizer makes uniform the output, as that is an homogenizer’s/homogenizing light pipe’s function.  Homogenize means make uniform; 0076), and said HLP (40) being configured for delivering a beam of light to a common packed ([0124]; With a cable there’s packing.) input end (52 input) of said fiber bundle (50 fiber optical cable), wherein the light supply arrangement (12 light source, etc.)  is arranged relative to the input end of the HLP (44), except for (a) a laser light source; (b) such that the light from the light supply arrangement is diverging to increase a beam diameter of the light such that the HLP is essentially filled by the light at a distance of up to 1cm into the HLP from an entrance aperture of the HLP. 
Kildevaeld teaches a laser light source (0060 light source can be laser; 0089).

(b ) Cianciotto et al teaches such that the light from the light supply arrangement is diverging to increase a beam diameter of the light (see Fig. 1B) such that the HLP (10) is essentially filled (It can be seen in Fig. 1B that the light is diverging and diverging so much that some of the light goes outside of 22 the entrance.) by the light at a distance of up to 1cm (The gaussian shape 13 of Fig. 1B and the diverging light shows that this limitation of up to 1 cm is met. 0027; Fig. 3 shows the light intensity profile across the diameter of the fiber.  So light is entering at all points showing “essentially filled”. Paragraph 0027 recites “When light from the optic fiber 12 enters the end 22 of tube 10 with the profile of FIG. 3”) into the HLP (10) from an entrance aperture of the HLP (22 entrance).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light arrangement as taught by Cianciotto for the light arrangement as disclosed by Steiner to utilize a light arrangement that can arrange a top hat exit distribution which is a very uniform light configuration at the exit (Fig. 1B).

As to claim 2, Steiner discloses wherein said light supply arrangement comprises a beam conditioner (42 neutral density filter) arranged for conditioning the light beam except for the light at the input end of the HLP is larger than an entrance aperture diameter of the HLP.
Cianciotto teaches the light at the input end of the HLP (Fig. 1B) is larger than (See beam emanating from 12 optic fiber; 13 shows the beam entering 22 entrance of the tube. One can see that the gaussian shape extends below 22 and above 22 showing that the light at the input end is larger than the entrance aperture) an entrance 
    PNG
    media_image1.png
    632
    483
    media_image1.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use beam diameter configuration as taught by Cianciotto for the beam diameter configuration as disclosed by Steiner as modified by Kildevaeld to utilize simple substitution of one working beam configuration for another to obtain predictable results.

	
		
As to claim 4, Steiner discloses wherein said fiber bundle (Fig. 1; 50) is an N (30 outputs) branched fiber bundle comprising N output sub-fiber bundles (54 multiple outputs), each output sub-fiber bundle comprises at least two fibers ([0124] outputs of 50 are fiber bundles which means each bundle must have at least two fibers.) and wherein the optical fibers of the fiber bundle are arranged such that each of the N output sub-fiber bundles comprises selected fibers relative to their position at the common packed input end of said fiber (Fig.1) except for randomly selected fibers.
Steiner teaches selected fibers (Fig. 1).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “randomly selected fibers”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the selected fibers of Steiner as modified by Kildevaeld with the limitation “randomly selected fibers” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and randomly selected will still provide a working device.

As to claim 6, Steiner/Kildevaeld disclose/teach wherein said laser (0060 from Kildevaeld) light source (12 light source from Steiner) spans over at least about 100 nm (44 is 13 mm x 13 mm and 12 is shown larger than 44. [0111]; alternatively visible light, UV and infrared [0056] from Steiner).  

As to claim 14, Steiner discloses wherein said HLP comprises a rod ([0110] rod for 40) of material ([0110]) capable of transmitting at least a portion of the light supplied from said light supply arrangement (Fig. 1A).  

As to claim 15, Steiner discloses wherein said rod comprises a glass rod ([0110] BK7 Glass).

Regarding claim 18, Steiner discloses the invention as disclosed above except for said HLP comprises a hollow tubular body with an inner reflective surface, said inner reflective surface having a cross- sectional rotationally asymmetrical shape.
Cianciotto teaches said HLP (10 homogenizer tube) comprises a hollow tubular body (Tube) with an inner reflective surface (14 internal highly reflective surface), said inner reflective surface having a cross- sectional rotationally asymmetrical shape (Fig. 2 hexagonal). 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use HLP as taught by Cianciotto for the HLP as disclosed by Stein to utilize simple substitution of one known HLP for another to obtain predictable results and/or such an HLP produces a top hat profile (25).

Regarding claim 19, Steiner discloses the invention as disclosed above except for said hollow tubular body comprises a glass body, a metal body, a ceramic body or any combinations thereof.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use hollow tubular body material as taught by Cianciotto for the hollow tubular body as disclosed by Steiner as modified by Cianciotto to utilize use cheaper materials than gold for the body ([0024]) and for the same reasons as found in claim 18.

As to claim 20, Steiner discloses wherein said entrance of the HLP (44 entrance port aperture), said entrance aperture has a cross-sectional dimension from about 1 mm to about 20 mm ([0111] 13 mm x 13 mm so 13 mm).  

Regarding claim 36, Steiner discloses the invention as disclosed above except for wherein the beam diameter of the light at the input end of the HLP is at least about 20% of an entrance aperture diameter of the HLP.
Cianciotto teaches wherein the beam diameter of the light at the input end of the HLP (22 entrance of homogenizer tube) is at least about 20% of an entrance aperture 
    PNG
    media_image1.png
    632
    483
    media_image1.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use beam diameter configuration as taught by Cianciotto for the beam diameter configuration as disclosed by Steiner to utilize simple substitution of one working beam configuration for another to obtain 
	
Regarding claim 37, Steiner discloses the invention as disclosed above except for the beam diameter of the light at the input end of the HLP is at least about 50% of an entrance aperture diameter of the HLP.
Ciancotto teaches the beam diameter of the light at the input end of the HLP (10) is at least about 50% (Fig. 1B) of an entrance aperture diameter of the HLP (22) (One 
    PNG
    media_image1.png
    632
    483
    media_image1.png
    Greyscale
).  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use divergent light as taught by Ciancotto for the light incident on the inlet of the HLP as disclosed by Steiner to utilize simple substitution of one known light supply arrangement for another to obtain predictable results.

Regarding claim 40, Steiner discloses the invention as disclosed above except for said HLP is configured for scrambling the light from the light supply arrangement such that the light beam at the output end of the HLP has a uniform modal power distribution.
Ciancotto teaches said HLP is configured for scrambling the light from the light supply arrangement such that the light beam at the output end of the HLP has a uniform modal power distribution (Fig. 1B and 4; 25 a top hat profile has a uniform modal power distribution).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use HLP configuration as taught by Ciancotto for the HLP configuration as disclosed by Steiner to utilize a homogenous light output (0008) top hat.

	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Kildevaeld and Cianciotto in view of Irisawa (US Pub. 2016/0157730).
Steiner discloses the invention as disclosed above except for said fiber bundle comprises at least 50 optical fibers, at least a plurality of said fibers of said fiber bundle has a core and a cladding at the common packed input end.  
Irisawa teaches said fiber bundle comprises at least 50 optical fibers (Fig. 1; [0032] plurality of fibers; 42a plurality of optical fibers; [0067]), at least a plurality of said fibers of said fiber bundle has a core and a cladding at the common packed input end ([0067]).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Kildevaeld and Cianciotto in view of Tanami (JP2010025558A).
As to claim 4, Steiner discloses wherein said fiber bundle (Fig. 1; 50) is an N (30 outputs) branched fiber bundle comprising N output sub-fiber bundles (54 multiple outputs), each output sub-fiber bundle comprises at least two fibers ([0124] outputs of 50 are fiber bundles which means each bundle must have at least two fibers.) and wherein the optical fibers of the fiber bundle are arranged such that each of the N output sub-fiber bundles comprises selected fibers relative to their position at the common packed input end of said fiber (Fig.1) except for randomly selected fibers.
Tanami teaches randomly selected fibers (page 3 first paragraph; Random; page 4 last full paragraph).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use randomly selected fibers as taught by Tanami for the selected fibers as disclosed by Steiner as modified by Kildevaeld and Cianciotto to utilize simple substitution of one known selection of fibers for another to obtain predictable results.

	


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of York et al. (EP3046152A1).
Dimas discloses the invention as disclosed above except for said laser light source is selected from a fiber laser, a solid-state laser, a semiconductor laser or any combinations thereof.  
York teaches said laser light source selected from a fiber laser, a solid-state laser, a semiconductor laser (0074 semiconductor laser) or any combinations thereof.  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light emitting diode as taught by York for the light source as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize simple substitution of one known light source for another to obtain predictable results ([0029]).

	
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Kildevaeld and Cianciotto in view of Abu-Ageel (US Pub. 2005/0286123).
Steiner discloses the invention as disclosed above except for said laser light source is selected from a fiber laser, a solid-state laser, a semiconductor laser or any combinations thereof.  

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light emitting diode as taught by Abu for the light source as disclosed by Steiner as modified by Kildevaeld and Cianciotto to utilize simple substitution of one known light source for another to obtain predictable results ([0128]).

Claims 7 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Ridder et al. (US Pub. 2009/0003764) and Saruwatari (EP0886174A2).
Dimas discloses the invention as disclosed above except for (a) said light supply arrangement comprises a wavelength filter, said wavelength filter being wavelength tunable and (b) being configured for filtering off two or more wavelength ranges from an input light beam.
Ridder teaches said light supply arrangement (Fig. 6) comprises a wavelength filter (AOTF tunable; [0061] modulate different wavelengths), said wavelength filter being wavelength tunable (AOTF).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the tunable wavelength filter as taught by Ridder for the light supply system as disclosed by Dimas as modified by Kildevaeld and Cianciotto to transmit or reflect certain wavelength of light and/or 
Saruwatari teaches a wavelength filter …being configured for filtering off two or more wavelength ranges from an input light beam (claim 50 multiple band filter).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength filter as taught by Saruwatari for the wavelength filter as disclosed by Dimas as modified by Kildevaeld, Cianciotto and Ridder to utilize the advantage of multiple band filtering (claim 50).
	
	
Regarding claim 43, Dimas discloses the invention as disclosed above except for wherein said light supply arrangement comprises an Acousto Optic Tunable Filter (AOTF).
Ridder teaches said light supply arrangement comprises an Acousto Optic Tunable Filter (AOTF) (AOTF tunable; [0061] modulate different wavelengths).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use AOTF as taught by Ridder for the light supply arrangement as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize to transmit or reflect certain wavelength of light and/or modulate different wavelengths of light to different frequencies of time ([0061]) and/or to provide a tunable band pass filter for providing certain colors of light.

Claims 7 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Kildevaeld and Cianciotto in view of Ridder et al. (US Pub. 2009/0003764) and Saruwatari (EP0886174A2).
Steiner discloses the invention as disclosed above except for (a) said light supply arrangement comprises a wavelength filter, said wavelength filter being wavelength tunable and (b) being configured for filtering off two or more wavelength ranges from an input light beam.
Ridder teaches said light supply arrangement (Fig. 6) comprises a wavelength filter (AOTF tunable; [0061] modulate different wavelengths), said wavelength filter being wavelength tunable (AOTF).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the tunable wavelength filter as taught by Ridder for the light supply system as disclosed by Steiner as modified by Kildevaeld and Cianciotto to transmit or reflect certain wavelength of light and/or modulate different wavelengths of light to different frequencies of time ([0061]) and/or to provide a tunable band pass filter for providing certain colors of light.
Saruwatari teaches a wavelength filter …being configured for filtering off two or more wavelength ranges from an input light beam (claim 50 multiple band filter).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength filter as taught by Saruwatari for the wavelength filter as disclosed by Steiner as modified by Kildevaeld, Cianciotto and Ridder to utilize the advantage of multiple band filtering (claim 50).
	
	
Regarding claim 43, Steiner discloses the invention as disclosed above except for wherein said light supply arrangement comprises an Acousto Optic Tunable Filter (AOTF).
Ridder teaches said light supply arrangement comprises an Acousto Optic Tunable Filter (AOTF) (AOTF tunable; [0061] modulate different wavelengths).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use AOTF as taught by Ridder for the light supply arrangement as disclosed by Steiner as modified by Kildevaeld and Cianciotto to utilize to transmit or reflect certain wavelength of light and/or modulate different wavelengths of light to different frequencies of time ([0061]) and/or to provide a tunable band pass filter for providing certain colors of light.
	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Petrov et al. (US Pub. 2016/0306270).
Dimas discloses the invention as disclosed above except for said light supply arrangement comprises a wavelength combiner.
Petrov teaches said light supply arrangement (Fig. 3; 310 light source apparatus) comprises a wavelength combiner (305 beam combining element; [0074]; not limited to color scheme).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength combiner as taught by Petrov for light supply arrangement as disclosed by Dimas as modified by Kildevaeld .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Stites et al. (US Pub. 2014/0049978).
As to claim 9, Dimas discloses the invention as disclosed above except for said light supply arrangement is configured for supplying said light to the input end of the HLP directly from the light source, or directly from a wavelength filter, when present, or directly from a wavelength combiner, when present.
Stites teaches said light supply arrangement is configured for supplying said light to the input end of the HLP directly from the light source (0055, [0067]), or directly from a wavelength filter, when present, or directly from a wavelength combiner, when present.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light input configuration as taught by Stites for the light input configuration as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize simple substitution of one light input configuration for another to obtain predictable results ([0067]).
	
	
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Duong et al. (US Pub. 2014/0104852).
Dimas discloses the invention as disclosed above except for said light supply arrangement is configured for supplying said light to the input end of the HLP directly 
Duong teaches said light supply arrangement is configured for supplying said light to the input end of the HLP (120 homogenizer) directly (Fig. 3; [0044]) from the light source (Fig. 3;), or directly from a wavelength filter (Fig. 3;), if present, or directly from a wavelength combiner, if present.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light input configuration as taught by Duong for the light input configuration as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize simple substitution of one light input configuration for another to obtain predictable results ([0019]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Irisawa (US Pub. 2016/0157730).
Regarding claim 10, Dimas discloses the invention above except for (a) said light supply arrangement comprises an output fiber arranged for supplying said light to the input end of the HLP, (b) said output fiber having a numerical aperture of at least about 0.10.
(a ) Cianciotto teaches said light supply arrangement comprises an output fiber (12 optic fiber) arranged for supplying said light to the input end of the HLP (10 tube).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light supply configuration as taught by Cianciotto for the light supply arrangement as disclosed by Dimas as modified 
(b) Irisawa teaches said output fiber having a numerical aperture of at least about 0.10 ([0066] NA = 0.22 .)).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use output fiber as taught by Irisawa for the output fiber as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize common NA for an output fiber ([0066]).

		
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Kildevaeld and Cianciotto in view of Johnson (US Pub. 2003/0007147).
Steiner discloses the invention as disclosed above except for said beam conditioner comprises a diffuser, a diverging lens, a plano-concave lens, a gradient index lens and/or a micro lens array.
Johnson teaches said beam conditioner comprises a diffuser (Fig. 10; 78 diffuser; [0098], [0131]), a diverging lens, a plano-concave lens, a gradient index lens and/or a micro lens array.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use said beam conditioner diffuser as taught by Johnson for the beam conditioner as disclosed by Steiner as modified by Kildevaeld and Cianciotto to utilize a diffuser to mix the light and make more uniform ([0098], [0131]) as is known in the art.
	
	

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Mikliaev (US Pub. 2010/0309559).
Regarding claim 38, Dimas discloses the invention as disclosed above except for wherein the laser light source is configured for generating a light beam with a first beam M2 factor and the HLP is configured for scrambling the light beam to increase the first beam M2 factor to a second beam M2 factor, larger than the first beam M2 factor.
Mikliaev teaches wherein the laser light source is configured for generating a light beam with a first beam M2 factor and the HLP is configured for scrambling the light beam to increase the first beam M2 factor to a second beam M2 factor, larger than the first beam M2 factor (0066).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the increasing of the M2 factor as taught by Mikliaev for the laser as disclosed by Dimas as modified by Kildevaeld and Cianciotto as modified by Kildevaeld to utilize to increase beam quality (0066).
	
Regarding claim 39, Dimas discloses the invention as disclosed above except for the second beam M2 factor is at least about 10% larger than the first beam M2 factor.
Miklaev teaches the second beam M2 factor is at least about 10% larger than the first beam M2 factor (0066 M2 factor changes from 4 to 16.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use increase in M2 factor as taught by Miklaev for the laser as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize for the same reasons as found in claim 38.


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas, Kildevaeld and Cianciotto in view of Hill (US Pub. 2017/0219487).
Regarding claim 42, Dimas discloses the invention as disclosed above except for said laser light source is a supercontinuum light source.
Hill teaches said laser light source is a supercontinuum light source (0053).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light source as taught by Hill for the light source as disclosed by Dimas as modified by Kildevaeld and Cianciotto to utilize simple substitution of one laser light source for another to obtain predictable results (0053).

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. The applicant asserts that Fig. 1B is a schematic and is not drawn to scale.  The Examiner notes that Fig. 1B shows 13 the gaussian shape of the intensity vs D.  This is shown in Fig. 3 and written about in paragraph 0027.  Fig. 1B shows the gaussian distribution across the entire top to bottom entrance Distance of the Homogenizer Tube 10.  Paragraph 0027 recites “When light from the optic fiber 12 
    PNG
    media_image1.png
    632
    483
    media_image1.png
    Greyscale
).
The applicant argues that Cianciotto et al. ‘2924 does not disclose “that the HLP is essentially filled with the light at a distance of up to 1 cm into the HLP”.  The Gaussian light, 13, is clearly filling the HLP with light up to 1 cm into the HLP. The Examiner notes that “filled” is relative. There is light clearly filled at the entrance to the HLP, but the only difference is the intensity of the light.

	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875